Citation Nr: 9926772	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for dental disability 
for compensation and treatment purposes.

2.  Entitlement to service connection for disability 
manifested by chest pain, to include residuals of acute 
myocardial infarction.

3.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that, inter alia, granted service 
connection for bronchial asthma and assigned a noncompensable 
evaluation from July 1, 1997, the day following the veteran's 
discharge from service.  A December 1998 RO decision granted 
a 10 percent evaluation from July 1, 1997.

The issue of entitlement to service connection for dental 
disability for compensation and treatment purposes is the 
subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for chest 
pains, to include residuals of acute myocardial infarction, 
is not plausible.

2.  The claim of entitlement to an increased rating for 
bronchial asthma is plausible and all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal with respect to this issue has been obtained.

3.  The veteran's bronchial asthma has been manifested 
throughout the appeal by symptoms that require no more than 
intermittent inhalation or oral bronchodilator therapy and 
FEV-1 and FEV-1/FVC are not shown to be less than 75 percent 
of predicted.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
disability manifested by chest pain, to include residuals of 
acute myocardial infarction, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to an increased rating for 
bronchial asthma is well grounded.  38 U.S.C.A. § 5107(a).

3.  The criteria for an evaluation greater than 10 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question is whether the veteran's claim of 
entitlement to service connection for disability manifested 
by chest pains, to include residuals of acute myocardial 
infarction, is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 413 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or a disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  When a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and a 
cardiovascular disorder becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The reports of the veteran's service separation examination 
and consultations completed in conjunction therewith do not 
reflect that he had any disability manifested by chest pain, 
including residuals of a myocardial infarction.  The reports 
of September 1997 VA examinations reflect that the veteran's 
service medical records had been reviewed with respect to his 
complaints of chest pain.  The diagnoses included that his 
chest pain was exertional and coronary artery disease was 
excluded.  It was noted that a myocardial infarction had been 
ruled out.  The Board observes that following the issuance of 
the statement of the case in January 1998, the veteran was 
afforded additional examinations in September 1998 and 
additional treatment records were obtained.  The Board 
observes that service connection for hypertension has been 
granted.  The December 1998 supplemental statement of the 
case did not refer to the issue of service connection for 
disability manifested by chest pain, to include residuals of 
an acute myocardial infarction, but the additional evidence 
obtained is not relevant to this issue.

In order for the veteran's claim of entitlement to service 
connection for disability manifested by chest pain, to 
include residuals of acute myocardial infarction, to be well 
grounded, he must submit medical evidence indicating that he 
currently has this disability and that it is related to his 
active service.  There is no competent medical evidence that 
the veteran currently has disability manifested by chest pain 
or that he currently has residuals of an acute myocardial 
infarction.  The competent medical evidence reflects that his 
chest pain is exertional in nature and of noncardiac origin.  
While the veteran's statements are presumed credible for 
purposes of this decision, he, as a layperson, is not 
qualified to establish a medical diagnosis or show a medical 
etiology merely by his own assertion, as such matters require 
medical expertise.  See Grottveit and Espiritu.  The Board, 
therefore, concludes that without the requisite competent 
medical evidence establishing that the veteran currently has 
disability manifested by chest pain or residuals of an acute 
myocardial infarction, the claim of entitlement to service 
connection for disability manifested by chest pain, to 
include residuals of acute myocardial infarction, is not well 
grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Asthma

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for bronchial asthma is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded multiple VA 
examinations and treatment records have been obtained.  The 
record reflects that in October 1998, the veteran twice 
failed to report for pulmonary function testing.  The Board 
is satisfied that all available relevant evidence that may be 
obtained has been obtained regarding the claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's bronchial asthma has been rated as 10 percent 
disabling under Diagnostic Code 6602 of the Rating Schedule.  
Diagnostic Code 6602 provides that a 10 percent evaluation 
will be assigned where FEV-1 or FEV-1/FVC is 71 to 80 percent 
of predicted or where intermittent inhalational or oral 
bronchodilator therapy is used.  A 30 percent evaluation will 
be assigned where FEV-1 or FEV-1/FVC is 56 to 70 percent or 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication is used.

The reports of September 1997 examination and pulmonary 
function testing reflect that the veteran reported three 
episodes of asthma since his retirement from active service.  
He reported that he was treated with inhalers while on active 
duty and other oral medications, but was utilizing over-the-
counter medication because his prescription medications had 
been lost in transit.  The pulmonary function testing did not 
reflect reduction sufficient to warrant a compensable 
evaluation under Diagnostic Code 6602.  The reports of 
September 1998 VA examinations reflect that the veteran 
reported shortness of breath with exercise, at which time he 
would use an inhaler.  FEV-1 was 75 percent of predicted.

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. At 125.  There is no 
competent medical evidence that reflects that the veteran's 
FEV-1 or FEV-1/FVC is ever less than 75 percent of predicted 
or better.  Further, there is no competent medical evidence 
that reflects that the veteran uses daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication, but rather, the competent medical evidence 
reflects that at the beginning of the period, the veteran had 
had three asthma attacks between his discharge from service 
and September 1997 and in 1998, related the use of the 
inhaler to shortness of breath caused as a result of exertion 
due to exercising.  Therefore, a preponderance of the 
evidence supports a finding that during the appeal period, 
the symptoms associated with the veteran's service-connected 
bronchial asthma more nearly approximate those of a 
10 percent evaluation where intermittent inhalational or oral 
bronchodilator therapy is required.  Therefore, the 
10 percent evaluation assigned for the entire period is 
appropriate and, based on the above analysis, a preponderance 
of the evidence is against a higher evaluation during the 
entire appeal period.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for disability manifested by chest pain, to 
include residuals of an acute myocardial infarction, not 
having been submitted, the appeal with respect to this issue 
is denied.

An increased rating for bronchial asthma is denied.


REMAND

The VA regulations pertaining to service connection for 
dental conditions for treatment purposes were amended 
effective June 8, 1999.  See 64 Fed. Reg. 30393 (1999).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held 
that when the law or regulations change after a claim has 
been filed, but before the appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), it was held that new rating criteria 
could not have retroactive application.

The veteran's claim for service connection for dental 
disability has been adjudicated as a claim for dental 
treatment purposes, but a review of the record does not 
reflect that the veteran has limited his claim as being for 
only treatment purposes.

In light of the above, the appeal is REMANDED to the RO for 
the following.

1.  The RO should arrange for a VA dental 
examination to determine the etiology of 
any dental disability the veteran may 
have.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file must  be made 
available to the examiner prior to the 
examination.  The examiner should obtain 
a history from the veteran relating to 
any reported inservice trauma.  The 
examiner is requested to offer an opinion 
as to the etiology of any dental 
disability, including whether it is at 
least as likely as not related to service 
or to any inservice trauma.  A complete 
rationale should be provided for any 
opinion offered.

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for dental disability 
for treatment purposes and for 
compensation purposes.

3.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link.

